Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 2, filed 12/05/2021 with respect to claim 14 have been fully considered and are persuasive.  The rejection of claim 14 has been withdrawn. 

Applicant's arguments filed 12/5/2021 have been fully considered but they are not persuasive. 
Applicant contends:

    PNG
    media_image1.png
    303
    673
    media_image1.png
    Greyscale

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further contends:

    PNG
    media_image2.png
    160
    730
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    120
    667
    media_image3.png
    Greyscale

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Chan teaches “[a]s illustrated in FIG. 5A, a first user drafts a message 610 to a second user using the message composition window 602. In exemplary embodiments, the message 610 may include full text words, acronyms 612 and abbreviated and/or shorthand text 614. In many cases, the receiver of a message 610 having acronyms 612 and abbreviated or shorthand text 614 may not clearly understand the meaning of the acronyms 612 and abbreviated or shorthand text 614.” [0037].
The italicized section was taught Chan in view of Chaudhri. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Chan teaches sending a message with full text (fig. 5a (“My”) and short text (fig. 5a “smmr”). Chan also shows spaces after each word but fails to expressly teach using the spacebar.
Chaudhri teaches, [i]n FIG. 5A, text field 508 displays “Producti”, which is a character string being entered in text field 508. Cursor 510 is located immediately after the “Producti” character string, indicating that this string is still being entered. (If cursor 510 were separated from the string by a delimiter character, such as a space or a period, then this would indicate that the character string is complete.) The suggested character strings (“Producti” 514A, “Production” 514B, and “Productions” 514C) are displayed in a left section, a middle section, and a right section of suggestion region 506, respectively. In the illustrated embodiment in FIG. 5A, suggested character string 514A (“Producti”) is the character string that was just entered into text field 508, suggested character string 514B (“Production”) is a best prediction of the character string being entered into text field 508, and suggested character string 514C (“Productions”) is a second-best prediction of the character string being entered into text field 508. [173].(emphasizes added)
Chan in view of Chaudhri would teach a user able to type in a full word and a space bar and the prediefined key would be the short word. For example a user types in the word “my” and presses the spacebar and the user types in “producti” and presses the predefined key “producti” in fig. 5a 514a of Chaudhri, the short is actuated after 
The rational for combining is to provide an intuitive means of entering information. With smaller and smaller screens the intuitive means of Chaudhri provide for simple and predictively fast means of input information on a compact screen. 
With respect to claim 15, Chaudhri shows in fig. 5f shows a one handed keyboard of the iphone [0036] with one key being activated spacebar. Examiner reads the one key because of the “or” operator versus the several keys are activated simultaneously. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (2015/0113073) hereinafter, Chan in view of Chaudhri et al (2015/0347007) hereinafter, Chaudhri.

In regards to claim 1, Chan teaches (Currently amended) a method for inputting and outputting a text comprising characters, said text being input using an input unit in the form of a combination of full text (fig. 5a “My”) and short text (fig. 5a (“smmr”)),

    PNG
    media_image4.png
    257
    542
    media_image4.png
    Greyscale

 said short text containing at least one abbreviation in the form characters or character combinations to which predefined full text contents have been allocated (fig. 5a 612)), 

    PNG
    media_image5.png
    291
    583
    media_image5.png
    Greyscale

Chan fails to expressly teach a when inputting the text, the space bar. However, Chaudhri teaches when inputting the text, the space bar [0172-0173] Chaudhri
It would have been obvious to one of ordinary skill in the art to modify the teachings of Chan to further include when inputting the text, the space bar as taught by Chaudhri in order to provide a simple, intuitive means of inputting information. 
Therefore, Chan in view of Chaudhri teaches:
characterized in thatwherein. when inputting the text, the space bar (LI) [0172-0173] Chaudhri is actuated after each full text word and a predefined key (L2) (fig. 5a (514a) Chaudhri) is actuated after each abbreviation to separate full text and short text, the text, when output using an output unit, being optionally output in the form of a combination of full text and 
Examiner notes IPEA/409 International Preliminary report on patentability does a good job of breaking down and explaining the art. Examiner however notes Chaudhri which use the space normally. If someone were to type in a correctly spelled full text word and use the space bar, text would be entered normally. However, if they were to do a short word the short word you could press the button on the top left to select it fig. 5a (514A). 

In regards to claim 2, Chan in view of Chaudhri teaches (Currently amended) the method according to claim 1, characterized in that wherein the predefined full text contents allocated to the abbreviations are text parts, sentences, words, phrases, standard texts, or the like (fig. 5a (612) text parts/word) Chan.
In regards to claim 3, Chan in view of Chaudhri teaches (Currently amended) The method according to claim 1, characterized in thatwherein the characters of the combination are numeric and/or alphanumeric characters, preferably two numbers of a keyboard. (fig. 5a (612) combination of alphanumeric characters text parts/word) Chan.
In regards to claim 4, Chan in view of Chaudhri teaches (Currently amended) The method according to claim 1, characterized in thatwherein the output is stored electronically or transmitted and output in the form of a combination of full text and short text.(fig. 6a ( transmitted email) Chaudhri and fig. 5c 718)
In regards to claim 5, Chan in view of Chaudhri teaches (Currently amended) The method according to claim 1, characterized in thatwherein characters of a set of characters are used for inputting and outputting a readable text (fig. 4c text that is readable) (Examiner understands what applicant is trying to claim but under MPEP 2111 examiner sees it as text that readable) Chan, said characters being input using a keyboard (fig. 5a virtual keyboard) Chaudhri with a plurality of keys and output via the output unit, the characters or combinations 
In regards to claim 6, Chan in view of Chaudhri teaches (Currently amended) The method according to claim 5, characterized in thatwherein full text and short text sections are output alternatingly when the readable text is output (fig. 5c 716 alternately 718) Chan.
In regards to claim 7, Chan in view of Chaudhri teaches (Currently amended) The method according to claim 1, characterized in thatwherein the definitions used for the at least one abbreviation during input or other abbreviation definitions are used for outputting the short texts (fig. 5b/5c (718) and CWOT) Chan.
In regards to claim 8, Chan in view of Chaudhri teaches (Currently amended) The method according to any one of the claims 1, characterized in thatwherein the short text sections are converted into full text sections and displayed with the existing full texts sections before the readable text is output (fig. 5b 714, 712) Chan.
In regards to claim 9, Chan in view of Chaudhri teaches Currently amended) The method according to any one of the claims 1, characterized in thatwherein each of the full text sections comprises one or more of characters of a set of characters, syllables, words, idioms, standard texts, or textual information. (fig. 5a (612) text words) Chan.
In regards to claim 10, Chan in view of Chaudhri teaches (Currently amended) The method according to claim 1 characterized in thatwherein each of the short text sections comprises abbreviations for retrieving the stored full texts (fig. 5a-5c (CWOT)).
In regards to claim 15, Chan and Chaudhri fail to expressly teach (Currently amended) The method according to any one of the preceding claims 1, characterized in that wherein the .

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (2015/0113073) hereinafter, Chan in view of Chaudhri et al (2015/0347007) hereinafter, Chaudhri in view of Chari (2015/0379895) hereinafter, Chari.

In regards to claim 11, Chan and Chaudhri fail to teach (Currently amended) the method according to any one of the claims 1, characterized in that wherein the input characters are output via a tactile stimulus generating device by means of tactile output.
	However, Chari teaches characterized in that wherein the input characters are output via a tactile stimulus generating device by means of tactile output. [0043] (fig. 3a 115)) Chari. 
	It would have been well within the purview of one of ordinary skill in the art to modify the teachings of Chan and Chaudhri to further include characterized in that wherein the input characters are output via a tactile stimulus generating device by means of tactile output as taught by Chari in order to assist visually impaired persons. [0003]

In regards to claim 12, see rational of claim 11, Chan and Chaudhri in view of Chari teaches (Currently amended) The method according to any one of the preceding claimsJ_, characterized in that wherein the input characters are output via a tactile stimulus generating device by means of tactile output for being checked or corrected and are optionally additionally buffered or in that the text available as full text or short text is transmitted to a remote receiver. [0043] (fig. 3a 115)) Chari (fig. 2 204 [0027-0034] Chan).

.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (2015/0113073) hereinafter, Chan in view of Chaudhri et al (2015/0347007) hereinafter, Chaudhri in view of Tuason (2005/0104750) hereinafter, Tuason.
In regards to claim 16, Chan and Chaudhri fail to teach (New) the method according to claim 1, wherein the characters are input via a single-hand keyboard using a plurality of keys and several keys are actuated simultaneously.
	However, Tuason wherein the characters are input via a single-hand keyboard using a plurality of keys and several keys are actuated simultaneously.[0007] (fig. 2a and 2b) Tuason. 
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Chan and Chaudhri to further include wherein the characters are input via a single-hand keyboard using a plurality of keys and several keys are actuated simultaneously as taught by Tuason to provide adjacent combination keys with one finger motion key stroke (abstract, [0007])

In regards to claim 17, Chan and Chaudhri in view of Tuason, see rational of claim 16 teaches (New) the method according to claim 1, wherein characters are input using chord strokes, the chord strokes being performed using one finger to press adjacent keys simultaneously. [0007] (fig. 2a and 2b) Tuason
14.	In regards to claim 18, Chan and Chaudhri in view of Tuason, see rational of claim 16 method according to claim 1, wherein characters are input using chord strokes, the chord strokes being performed using a plurality of finger to press adjacent keys simultaneously. [0007] (fig. 2a and 2b) Tuason
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694